Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 - 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16, the recitation "an object" in line 16 has rendered the claim indefinite because it is unclear whether the recited object (line 16) is the same delimited "an object" in lines 3 - 4 of the claim. For purpose of examination, it is assumed the object in line 16 is the same as the recited object in lines 3 - 4; however, if this is the case then the recited "an object" (line 16) should be replaced with -- the object --. Clarification and appropriate correction are required.
Claims 17 - 20 depend from Claim 16 and therefore are also rejected under this section.
Further, Claim 20 recites the limitation "the mount" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 3 and 5 - 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, US 2006/0207072.
Regarding Claim 1, Chen discloses a mount [for multiple material thicknesses], comprising: an outer plate 1 including: a coupler (provided on a top surface of the plate 1 in figure 5; the top surface is configured to be fastened to an object) [configured to physically connect the outer plate to an object]; a moveable first locking element 14; a first contact surface (on 12; see annotated figure 8A below; hereinafter "AF8A"); and a second contact surface (on 12; AF8A); and an inner plate 2 including a first retention structure 23, wherein the first retention structure (23) is configured to separately engage: the first contact surface in a first orientation (when the plate 1 is first inserted into the plate 2) of the outer plate (1) relative to the inner plate (2); and the second contact surface (of 12; AF8A) in a second orientation (see figure 6) of the outer plate (1) relative to the inner plate (2), and wherein the first locking element (14): selectively engages the inner plate (2) in the first orientation of the outer plate (1) relative to the inner plate (2) to lock (in figure 7) the outer plate (1) to the inner plate (2) in the first orientation (see figure 4) of the outer plate (1) relative to the inner plate (2); and selectively engages the inner plate (2) in the second orientation (figure 6) of the outer plate (1) relative to the inner plate (2) to lock (in figure 7) the outer plate (1) to the inner plate (2) in the second orientation (figure 6) of the outer plate (1) relative to the inner plate (2).

    PNG
    media_image1.png
    411
    710
    media_image1.png
    Greyscale

Claim language set in brackets set forth above and below in this office action are considered by the examiner to be intended use that fails to further limit the structure of the claimed invention. Since the claimed invention is directed solely to that of the mount, the prior art must only be capable of performing the functional recitations in order to be applicable, and in the instant case, the examiner maintains that the rotation-type buckle by Chen (US 2006/0207072) or the coupler disclosed by Hanchett et al. (US 2016/0316900), is indeed capable of the intended use statements. Note that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.
Regarding Claim 2, Chen discloses the mount of claim 1, wherein the outer plate (1) includes: a third contact surface (on the other locking element 12); and a fourth contact surface (on the other locking element 12); and wherein the inner plate (2) includes a second retention structure 23 (of element 23 that is on the other side of the hole 22) configured to separately engage: the third contact surface (of 12) in the first orientation of the outer plate relative to the inner plate (2); and the fourth contact surface (of 12) in the second orientation (figure 6) of the outer plate (1) relative to the inner plate (2).
Regarding Claim 3, Chen discloses the mount of claim 2, wherein the first contact surface (of 12) is disposed at a first obtuse angle (AF8A) relative to the fourth contact surface (of 12) and the second contact surface (of 12) is disposed at a second obtuse angle (AF8A) relative to the third contact surface (of 12).
Regarding Claim 5, Chen discloses the mount of claim 1, wherein the inner plate (2) includes a second retention structure (23 on the other side of 22) and a channel (below 21 and surrounding 22), the channel provided along the inner plate (2) between the first retention structure (23) and the second retention structure (other 23; see figure 4).
Regarding Claim 6, Chen discloses the mount of claim 5, wherein the first contact surface (of 12) and the second contact surface (of 12) are configured to separately engage the first retention structure (23) in a same direction along the channel (of 21 and 22) between the first retention structure (23) and the second retention structure (23).
Regarding Claim 7, Chen discloses the mount of claim 5, wherein the second contact surface (of 12) is not engaged with either of the first retention structure (23) and the second retention structure (23) in the first orientation (when the plate 1 is initially inserted in the plate 2) of the outer plate relative to the inner plate and the first contact surface (of 12) is not engaged with either of the first retention structure (23) and the second retention structure (23) in the second orientation (AF8A) of the outer plate (1) relative to the inner plate (2).
Regarding Claim 8, Chen discloses the mount of claim 5, wherein the channel (see figure 8A) has a dovetail shape along two dimensions of the channel (figure 8A).
Regarding Claim 9, Chen discloses the mount of claim 1, wherein the first locking element (12) is moveable in a first direction between an unlocked position and a locked position (figure 8B), the first direction perpendicular to a second direction in which the first contact surface (of 12) and the second contact surface (of 12) are configured to separately engage the first retention structure (23).
Regarding Claim 10, Chen discloses the mount of claim 1, wherein the outer plate (1) comprises a second retention structure 14 and the first locking element (12) selectively engages the first retention structure (23) in the first orientation of the outer plate (1) relative to the inner plate (2) and the first locking element (12) selectively engages the second retention structure (14) in the second orientation of the outer plate relative to the inner plate.
Regarding Claim 11, Chen discloses the mount of claim 1, wherein the inner plate includes a first locking surface (having elements 24) configured to lock the outer plate (1) to the inner plate (2) in each of the first orientation of the outer plate (1) relative to the inner plate (2) and the second orientation (figure 6) of the outer plate (1) relative to the inner plate (2).
Regarding Claim 12, Chen discloses the mount of claim 11, wherein the outer plate comprises a moveable second locking element (other element 14), and wherein the first locking element (14) selectively engages the first locking surface (having 24) in the first orientation of the outer plate (1) relative to the inner plate (2) and the second locking element (other 14) selectively engages the first locking surface (having 24) in the second orientation (figure 6) of the outer plate (1) relative to the inner plate (2).
Regarding Claim 13, Chen discloses the mount of claim 12, wherein the inner plate (2) further comprises a second locking surface (having the other elements 24) configured to lock the outer plate (1) to the inner plate (2) in each of the first orientation of the outer plate relative to the inner plate and the second orientation of the outer plate (1) relative to the inner plate (2), and wherein the first locking element (14) selectively engages the second locking surface (having 24) in the second orientation (figure 6) of the outer plate (1) relative to the inner plate (2) and the second locking element (other 14) selectively engages the second locking surface (having other 24) in the first orientation of the outer plate (1) relative to the inner plate (2).
Regarding Claim 14, Chen discloses the mount of claim 1, wherein the first retention structure (23) includes a retention surface configured to separately engage either the first contact surface (of 12) or the second contact surface (of 12), the retention surface (23) angled at an acute angle (at its distal end of 23; see AF8A) toward a surface of the inner plate (2).
Regarding Claim 15, Chen discloses the mount of claim 1, wherein the outer plate (1) is configured to be rotated one-hundred eighty degrees about an axis between the first orientation and the second orientation (see AF8A).

Claims 16 - 20, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanchett et al., US 2016/0316900.
Regarding Claim 16, Hanchett et al. disclose a mounting system [for multiple material thicknesses], comprising: an outer plate 210 including: a first coupler 350 [configured to physically connect the outer plate to an object 120]; a locking element 340 moveable between a locked position 810 and an unlocked position 710; a first contact surface 380; and a second contact surface 342; an inner plate 220 selectively locked to the outer plate via the locking element (340), the inner plate including a first retention structure 372, wherein the first retention structure (372) is configured to separately engage either: the first contact surface in a first orientation of the outer plate relative to the inner plate; or the second contact surface (342) in a second orientation (810) of the outer plate (210) relative to the inner plate (220); and the object (120) comprising a second coupler (screw and/or bolt), the second coupler (screw) configured to connect to the first coupler (350) to secure the object (120) to the outer plate (210), wherein at least one surface (see figure 4) of the object (120) prevents the locking element (340) from moving from the locked position (figure 5) to the unlocked position (due to the object) when the second coupler (screw) is connected to first coupler (350).
Regarding Claim 17, Hanchett et al. disclose the system of claim 16, wherein: the inner plate (220) comprises a locking surface 336 positioned to selectively engage the locking element (340) in the locked position (figure 9); the locking element (340) is configured to selectively engage the locking surface (336; at 1010) in a first direction; and the at least one surface (342) prevents movement of the locking element (340) in a second direction (in the orientation 810) when the second coupler (350) is connected to the first coupler (screw), wherein the first direction is perpendicular to the second direction (see figures 7 and 9).
Regarding Claim 18, Hanchett et al. disclose the system of claim 16, wherein the locking element (340) is configured to rotate between the locked position (figure 9) and the unlocked position (figure 7).
Regarding Claim 19, Hanchett et al. disclose the system of claim 16, wherein the inner plate (220) includes a channel 330 with a dovetail shape (tapering) along two dimensions of the channel (see figure 3), and wherein the channel (330) is positioned along a surface 336 of the inner plate (220).
Regarding Claim 20, Hanchett et al. disclose the system of claim 16, wherein the object (120) is a portable camera (DVR; see [0076]) and the mount (200) is a camera mount (for the camera object).

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for similar art cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWLAND DO whose telephone number is (571)270-5737. The examiner can normally be reached Monday-Thursday 8:30 - 7:00 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICTOR D BATSON can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/R.D./           Examiner, Art Unit 3677                                                                                                                                                                                             

/Robert Sandy/            Primary Examiner, Art Unit 3677